Citation Nr: 1018806	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-19 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder ("PTSD").

2.  Entitlement to direct service connection for erectile 
dysfunction. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. [redacted]




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a July 2006 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Muskogee, Oklahoma, which continued the 
Veteran's 30 percent evaluation for PTSD, which became 
effective April 23, 2003, and denied his request for an 
increased rating.  The decision also denied his claim of 
entitlement to service connection for erectile dysfunction.  

In April 2010, a Board video conference hearing was held 
before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of that proceeding has been 
associated with the claims folder.

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case, 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accordance with 38 
C.F.R. § 20.1304 (2009).  

The Board also notes that, during his hearing before the 
Board, the Veteran indicated that he wished to withdraw from 
appellate review the issues of entitlement to service 
connection for chloracne, peripheral neuropathy of the upper 
and lower extremities and arthritis in multiple joints.  
Accordingly, the Board finds that these matters have been 
withdrawn.

The  issue of entitlement to service connection for erectile 
dysfunction as secondary to service-connected PTSD has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction ("AOJ").  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by depressed mood, 
anxiety, suspiciousness, chronic sleep impairment, 
hypervigilance, mild memory loss and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  The Veteran is not shown by the probative evidence of 
record to have a current diagnosis of erectile dysfunction.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
disabling for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.305(f), 4.1, 4.27, 
4.126, 4.130, Diagnostic Code 9411 (2009).

2.  Erectile dysfunction was neither incurred in nor 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303(c), 3.304, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.

Regarding the Veteran's claim for an increased disability 
evaluation for PTSD, the Board notes that service connection 
for PTSD was previously established, and the current appeal 
arose from a claim for an increased rating.  In March 2006, 
prior to the initial adjudication of his claim, the RO sent 
the Veteran a VCAA letter, which indicated that he should 
provide evidence showing that his PTSD had increased in 
severity.  The March 2006 letter provided notice of the types 
of evidence, both lay and medical, that could be submitted in 
support of a claim for an increased rating, and it advised 
him of what VA would do to assist him in obtaining such 
evidence.

With regard to the Veteran's claim of entitlement to service 
connection for erectile dysfunction, the Board notes that VA 
essentially satisfied the notification requirements of the 
VCAA by means of a letter dated June 2006.  The RO informed 
the appellant of the types of evidence needed in order to 
substantiate his claim for service connection, the division 
of responsibility between the appellant and VA for obtaining 
the required evidence, and requested that the appellant 
provide any information or evidence in his possession that 
pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 
3.159(b).  The June 2006 letter also satisfied the 
requirements of Dingess by informing the Veteran as to how VA 
determines the disability rating and effective date elements 
of a claim.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA and 
private treatment records with multiple mental health 
evaluations, and VA/QTC PTSD examination reports dated 
November 2006 and April 2009.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  
The Veteran has not referenced any outstanding, available 
records that he wanted VA to obtain or that he felt were 
relevant to the claim that have not already been obtained and 
added to the claims folder.

With regard to the PTSD examination reports, the Board notes 
that the examiners reviewed the complete claims folder, 
including the Veteran's service and post-service treatment 
records, elicited from the Veteran his history of PTSD 
symptomatology, performed a comprehensive mental status 
evaluation and provided clinical findings detailing the 
examination results.  Accordingly, the Board finds that the 
examination reports in this case are adequate upon which to 
base a decision.  

With regard to the Veteran's claim of entitlement to service 
connection for erectile dysfunction, the Board notes that the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board concludes that an examination is not needed in this 
case for the Veteran's claim of service connection for 
erectile dysfunction as there is no competent medical 
evidence of record showing that he has a current diagnosis of 
the condition.  The only evidence of the existence of the 
claimed disorder consists solely of the Veteran's own 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination or opinion.  Consequently, as 
there is no evidence of the disorder during service, no lay 
evidence suggesting recurrent symptoms of a disability 
following service, and no competent evidence of a current 
disability, the criteria for obtaining a VA examination are 
not met.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
As noted above, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VCAA notice.  The purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.  Accordingly, the Board will proceed to a decision on 
the merits.

II.  Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate Diagnostic Codes ("DCs") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.
The Veteran's service-connected PTSD is evaluated under DC 
9411.  The regulations establish a general rating formula for 
mental disabilities.  See 38 C.F.R. § 4.130 (2009).  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:	

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The Board must consider the Global Assessment of Functioning 
("GAF") scores that have been reported.  GAF scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupation, or school functioning, but generally 
functioning pretty well, and have some meaningful 
relationships.  GAF scores from 51 to 60 represent moderate 
symptoms, such as flat affect and circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the DSM-IV, for 
rating purposes).
III.  Analysis

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for PTSD.  

Factual analysis

The Veteran was initially service connected for PTSD in a 
September 2004 rating decision, with an initial evaluation of 
30 percent disabling, effective April 23, 2003.  He now 
claims that the symptoms from his disability have increased, 
sufficient to warrant an increased disability evaluation of 
at least 70 percent.  See Board hearing transcript, April 
2010.  

After a careful review of the record, and for the reasons and 
bases expressed below, the Board finds that the greater 
weight of probative evidence is against the assignment of a 
disability evaluation greater than the current 30 percent.  
In reaching this conclusion, the Board notes that the 
Veteran's PTSD is manifested by depressed mood, anxiety, 
suspiciousness, chronic sleep impairment, hypervigilance, 
mild memory loss and difficulty in establishing and 
maintaining effective work and social relationships.

Review of the claims folder reveals that the Veteran 
initially applied for an increased disability evaluation in 
January 2006.  A review of private treatment records during 
the previous year show that he began receiving mental health 
treatment at the W.W. Hasting Indian Hospital in May 2005.  
During his first visit, he met with a licensed clinical 
social worker, Linda Standing Cloud.  According to Ms. 
Cloud's report, the Veteran reported the following 
symptomatology:  persistent, daily hallucinations; 
hypervigilance; intermittent impulses to hurt others; 
disorientation to time, place and some memory loss for names 
of close relatives; ritualistic behavior; an inability or 
desire to take care of his daily tasks, such as hygiene; 
panic and depression that disrupted job performance, 
relationships and marital stability; irritability, violence 
and impaired impulse control; intermittent homicidal 
ideation; difficulty understanding complex commands; impaired 
short and long-term memory; disturbances in motivation; 
limited social interaction and anxiety; mild to moderately-
severe depression; flat affect; and sleep impairment that had 
somewhat improved.  Ms. Cloud noted that the Veteran's 
medications had helped, but his depression and anxiety 
indicated levels of severe intensity.  She diagnosed him on 
Axis I with major depressive disorder ("MDD"), recurrent, 
severe with psychotic features; PTSD; anxiety disorder; and 
alcohol dependence.  His assigned GAF score was 60, generally 
indicative of moderate symptoms.   

During a subsequent, private outpatient treatment in May 
2005, the Veteran reported complaints of anger and 
depression, with symptoms including sleep disturbances and 
stress related to family difficulties.  During the mental 
status evaluation, he displayed good eye contact and logical 
thoughts.  He was diagnosed with recurrent, MDD.  During an 
August 2005 evaluation, he reported that he was experiencing 
varying levels of depression with increased irritability.  He 
displayed good eye contact and hygiene, was well-oriented 
with logical thoughts, showed fair to poor concentration, and 
denied hallucinations and suicidal and homicidal ideation.  
In addition to MDD, he was diagnosed with anxiety disorder, 
not otherwise specified, and PTSD.  During a September 2005 
evaluation, he reported that his sleep had improved somewhat 
on medication, although he was still experiencing nightmares 
and anger.  The examiner again observed that he was well-
oriented, with well-organized thoughts, and noted that his 
condition had improved.  In December 2005, the Veteran 
reported an increase in his depression and anxiety level, 
although he said that his medication was helping.  During the 
mental status evaluation, he was found to be well-oriented, 
displayed good eye contact and hygiene, showed a calm affect 
and "ok" mood, and his thoughts were logical and well-
organized.  The Veteran also reported an increase in his 
alcohol use over the previous weekend, and the examiner noted 
that he smelled of alcohol.  Again, he was diagnosed with MDD 
and PTSD.  The examiner assigned a GAF score of 65, generally 
indicative of mild symptoms.  

In November 2006, pursuant to his increased rating claim, the 
Veteran was afforded a VA PTSD examination.  The VA examiner 
noted that he had reviewed the Veteran's private treatment 
records, observing that he had recently been prescribed 
Prozac.  According to the Veteran, his doctor told him that 
if the medication did not work, he should consider a 30-day 
inpatient psychiatric hospitalization.  The Veteran reported 
that he felt that his PTSD symptoms had worsened, and 
reported chronic insomnia with nightmares, chronic intrusive 
thoughts and flashbacks, and problems with temper and anger 
management.  He also said that he used alcohol to help cope 
with his problems, and drank about one-half to one case of 
beer per month.  He noted that he avoided people as much as 
possible, and specifically said that his children purposely 
avoided him.  He said that, although he was not presently 
working, he had had several jobs since 2004 but could not 
work longer than three months at a time because he did not 
like being "cooped up" and dealing with people and 
pressure.  However, he added that he was looking for a job 
and said that he was able to do work when he did not have to 
be around people.  During the mental status evaluation, he 
was cooperative with goal-directed speech, and no evidence of 
looseness of association, a though disorder or psychosis.  He 
appeared to be depressed, however, and became teary at times.  
His dress was casual and his hygiene was average.  He 
reported that he had a good marriage and a "super good 
wife," and added that his wife was beginning to understand 
his problems and help him.  The examiner diagnosed PTSD and 
assigned a GAF score of 50-55, generally indicative of 
serious to moderate symptoms.  

VA treatment records between April 2006 and June 2007 reveal 
that the Veteran only attended one outpatient mental health 
treatment session during this period.  In June 2007, at the 
referral of his primary care physician, he met with a 
licensed clinical social worker at the Fayetteville, Arkansas 
VA medical center ("VAMC").  He reported that he was 
currently working part-time at a local golf course performing 
lawn maintenance.  At that time, he denied any substance-
abuse problems.  During the mental status evaluation, he was 
found to be casually-dressed with good hygiene, oriented to 
person, time and place, denied any current suicidal or 
homicidal ideations, displayed a depressed and anxious mood, 
and an affect congruent with his mood.  The examiner 
diagnosed him with PTSD, and assigned a GAF score of 53, 
generally indicative of moderate symptoms.  He also 
recommended that the Veteran participate in weekly therapy.  

In August 2007, the Veteran returned to the VAMC for an 
individual mental health evaluation with a psychiatrist.  He 
reported that he was doing much better since having switched 
medications, and was still working at a local golf course.  
He also said that he seldom drank alcohol and denied ever 
having any problems with alcohol.  The doctor noted that he 
was calm, clear and friendly, and showed no risk for suicide.  
The doctor advised him to continue taking diazepam for 
insomnia and  Prozac.  His assigned GAF score was 55. 
  
During an August 2007 outpatient evaluation with his VAMC 
social worker, the Veteran reported that he had recently 
begun attending PTSD group therapy with other veterans at the 
VAMC.  He said he found the sessions very beneficial and 
verbalized statements of improved self-worth/esteem and an 
enhanced sense of hope associated with dealing with PTSD.  
During the mental status evaluation, the Veteran was 
casually-dressed with good hygiene, oriented to person, time 
and place, denied any current suicidal or homicidal 
ideations, and was somewhat depressed and anxious (although 
the examiner noted that his mood had improved since his last 
session).  His assigned GAF score was 53.  

Review of subsequent VA treatment records indicates that the 
Veteran continued participating in regular outpatient PTSD 
group therapy.  Despite subsequent claims of poor 
concentration, session notes reveal that the Veteran was 
shown to consistently display good participation and 
attention.  See e.g., July 2007 and May 2009 therapy session 
reports.  

In April 2009, the Veteran was afforded another VA PTSD 
examination.  He told the examiner that he was experiencing 
constant symptoms of PTSD, including a sleep disorder, 
nightmares, flashbacks, hypervigilance and irritability.  He 
said that the symptoms resulted in marital difficulties and 
problems with his three daughters.  He also said that he had 
started drinking during Vietnam to "self-medicate," and had 
been diagnosed with alcohol abuse in 2004, but was now only 
consuming one drink per day.  Later during the interview, 
however, he said that he had not taken a drink during the 
past year.  However, the examiner noted that his medical 
records revealed that he had recently been treated for 
alcohol detoxification, and that he actually smelled of 
alcohol during the evaluation.  He also said that his PTSD 
resulted in changes in his daily routine activities and 
caused him to avoid the public.  He noted that, although he 
had previously been working for a golf course for a year, he 
stopped worked because he was struck by a tree, which broke 
his leg.  During the mental status evaluation, it was noted 
that his appearance, hygiene and behavior were appropriate, 
and orientation, communication and speech were within normal 
limits.  He displayed poor eye contact, and his affect and 
mood indicated a disturbance of motivation and mood with 
irritability.  It was also observed that, while he showed 
impaired attention and/or focus, the examiner noted that 
things had to be interesting in order for him to respond.  
The examiner also noted that there were no reports of panic 
attacks, delusions or hallucinations, and obsessional rituals 
were absent.  He did, however, exhibit signs of 
suspiciousness, and remarked that he did not trust anyone.  
The examiner further noted that he displayed appropriate 
thought processes without slowness of thought or confusion, 
did not have impaired judgment, was able to read and 
understand directions, and had normal abstract thinking.  It 
was further noted that he had mild memory impairment, 
sometimes forgetting names, directions and recent events.  
There was also no indication of suicidal or homicidal 
ideation.  The examiner described the behavioral, cognitive, 
social, affective and somatic symptoms attributed to the 
Veteran's PTSD as a sleep disorder with nightmares, 
avoidance, flashbacks, irritability and depression.  He 
continued the Veteran's diagnosis of PTSD, and assigned a GAF 
score of 68, generally indicative of mild symptoms.  

The claims folder indicates that, following the April 2009 VA 
examination, the Veteran continued to participate in 
outpatient PTSD group therapy.  In July 2009, he was seen at 
the VAMC for individual outpatient therapy.  He told the 
examiner that, while he felt that he had benefited from his 
group therapy sessions, he was still having significant PTSD 
symptomatology that negatively affected his quality of life.  
He further reported that he was experiencing frequent 
intrusive memories, thoughts and experiences of his wartime 
experiences, and recurrent nightmares 2-3 times per week.  He 
also reported that he was emotionally numb and distant from 
loved ones, experienced irritability, had difficulty 
concentrating and was constantly on guard.  He said that he 
had recently struck a family member who sneaked up behind him 
and tapped him on the shoulder.  During the mental status 
evaluation, he was found to be appropriately-dressed with 
adequate grooming and hygiene.  He was cooperative and 
maintained fair eye contact.  His mood was irritable and 
anxious, but his speech was without any abnormalities, and 
his form of thought was logical and goal-directed.  He denied 
suicidal and homicidal ideation, hallucinations and 
delusions.  Insight was fair, and judgment was mildly 
impaired due to the degree of hyperarousal.  The examiner 
continued the Veteran's diagnosis of PTSD and assigned a GAF 
score of 50, generally indicative of serious symptoms.
  
In March 2010, the Veteran underwent a private PTSD 
psychiatric examination by Dr. Carol Hanson.  He told her 
that he re-experienced traumatic Vietnam events in the form 
of persistent intrusive thoughts, sleep disorders, 
nightmares, flashbacks, avoidance and isolation and memory 
loss.  He also reported experiencing angry outbursts, 
exaggerated startle response and difficulty concentrating.  
He also reported that his Vietnam experiences caused him to 
start using alcohol to help him sleep.  He said that, while 
he now had only one drink per day, he had not abused alcohol 
since 2002.  Although he said that his only close attachments 
were with other veterans, he subsequently stated that he had 
a "great" relationship with his wife of 33 years and his 
three adult siblings, and had a good relationship with his 
three daughters (although, he noted that prior to treatment, 
they had been afraid of him).  The Veteran also added that 
his PTSD symptomatology had particularly increased since his 
retirement.  In this regard, he said that he had not worked 
since 1993, and that the last job he had was with the fire 
department, where he had worked for 22 years.  

During the mental status evaluation, it was noted that the 
Veteran's appearance and hygiene were appropriate, as was his 
behavior and eye contact.  Orientation was within normal 
limits, but affect and mood were abnormal, and showed 
disturbance of mood and motivation, anxiety, depression, 
anhedonia, anergia, survivor's guilt, shame and 
worthlessness.  Speech was within normal limits, but he 
displayed impaired attention, focus and suspiciousness.  The 
Veteran also said that he experienced "near-continuous" 
panic attacks.  There was no evidence of delusions or 
hallucinations, but the examiner noted the presence of 
obsessional rituals, in that the Veteran frequently checked 
the locks, exits and perimeter of his home.  The examiner 
also noted that his thought processes were appropriate, 
abstract thinking was normal, judgment was mildly impaired, 
and memory was impaired to a mild degree, such as forgetting 
names, directions and recent events.  There was no evidence 
of suicidal or homicidal ideation.  Dr. Hanson diagnosed the 
Veteran with PTSD and assigned a GAF score of 50, generally 
indicative of serious symptoms.  She opined that the 
Veteran's PTSD symptomatology consisted of depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment and mild memory loss.  She also specifically noted 
that he had no difficulty understanding simple or complex 
commands.  

Conclusion

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

Based on a review of the probative evidence of record, the 
Board concludes that, although the Veteran's PTSD causes 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) manifested by depressed mood, 
anxiety, suspiciousness, chronic sleep impairment, 
hypervigilance, mild memory loss (such as forgetting names, 
directions, recent events) and difficulty in establishing and 
maintaining effective work and social relationships, he does 
not present with symptoms meeting the criteria of a higher, 
50 percent disability rating, including no evidence of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); or impaired 
abstract thinking.

In this respect, the Board notes that, although the Veteran 
told Dr. Hanson, during his most recent psychiatric 
evaluation, that he experienced "near-continuous" panic 
attacks, a review of his private and VA treatment and 
examination reports throughout the course of this appeal show 
no evidence that he ever reported experiencing panic attacks 
to any other examiners or treating practitioners.  The fact 
that Dr. Hanson opined that the Veteran experienced general 
panic attacks appears to have been based on her affording the 
Veteran the benefit of the doubt rather than having actual 
knowledge of his medical history.  

In this regard, the Board notes that, whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Significantly, in 
this case, there is no evidence that Dr. Hanson actually had 
access to, or reviewed the Veteran's claims folder or any of 
his treatment reports prior to examining the Veteran or 
arriving at her conclusion. 

The Board further notes that it has the responsibility to 
weigh the evidence, including the medical evidence, to 
determine where to give credit and where to withhold the 
same, and in so doing, the Board may accept one medical 
opinion and reject others, provided it offers an adequate 
basis for so doing.  See Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board also notes that, although it may not 
disregard a favorable medical opinion based solely on the 
rationale that it was based on a history given by the veteran 
(Kowalski v. Nicholson, 19 Vet. App. 171 (2005)), reliance on 
a veteran's statements renders a medical opinion not credible 
if the Board rejects the statements of the veteran as lacking 
credibility.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

In this regard, although the Court has repeatedly held that a 
veteran is competent to describe symptoms of which he or she 
has first-hand knowledge (see Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002)), in this case, the Board finds that 
the record contains substantial evidence reflecting that many 
of the Veteran's assertions regarding his purported PTSD 
symptomatology are not credible.  For example, the Board 
notes that during the November 2006 VA examination, he said 
that he had a "super good" wife who helped him and was 
beginning to understand him.  However, during the April 2009 
VA examination, he told the examiner that he was having 
marital difficulties and did not trust anyone.  He also later 
reported that he was emotionally distant from his loved ones.  
See VAMC treatment report, July 2009.  Conversely, during his 
the March 2010 evaluation with Dr. Hanson, he reported that 
he had a great relationship with his three daughters and his 
wife of 33 years, and had a good relationship with his adult 
siblings.  

The Veteran has also frequently claimed that, as a result of 
the symptoms of his PTSD and his inability to be around 
others, he is unable to work.  Specifically, during his March 
2010 evaluation, he told Dr. Hanson that he had not worked 
since 1993 and that his last job was with the fire 
department.  However, during his November 2006 VA 
examination, he said that he was looking for a job and was 
able to work.  In June 2007, he told his treating VA 
practitioner that he was currently working at a golf course 
mowing lawns.  While the nature of this type of work 
indicates that the Veteran perhaps prefers to work alone, it 
also shows that he misrepresented the severity of his PTSD 
symptoms by telling his private physician that he had not 
worked at all in the last 17 years.  

In addition, the Board notes that the Veteran has repeatedly 
provided inconsistent statements concerning his drinking and 
alcohol abuse.  For example, during private PTSD treatment in 
December 2005, the examiner noted that he smelled of alcohol.  
During the November 2006 VA examination, he reported that he 
used alcohol to help him cope with his symptoms, but only 
drank between one-half to one case of beer per month.  
However, during an August 2007 VA outpatient therapy session, 
he denied ever having a substance abuse problem and said that 
he seldom drank alcohol.  During the April 2009 VA 
examination, he said that although he had been diagnosed with 
alcohol abuse in 2004, he only consumed one drink per day.  
However, during the same examination, he told the examiner 
that he had not had any alcoholic drinks in the previous 
year.  The examiner then noted that this was possibly 
inaccurate, as the Veteran smelled of alcohol during the 
examination.  In light of the Veteran's equivocal statements, 
the Board finds his assertions concerning the severity of his 
symptoms, such as experiencing "near-continuous" panic 
attacks, to be not credible.

In this regard, the Board has also considered the May 2005 
opinion of Ms. Linda Cloud, the Veteran's private examiner at 
the W.W. Hasting Indian Hospital.  Despite her findings that 
the Veteran suffered from persistent, daily hallucinations, 
disorientation to time, place and some memory loss for names 
of close relatives, an inability or desire to take care of 
his daily tasks, such as hygiene, intermittent homicidal 
ideation and difficulty understanding complex commands, the 
Board finds, based on a review of the complete medical 
records, that there is no credible evidence that the Veteran 
has ever displayed such symptomatology.  The Court has held 
that the mere transcription of a claimant's lay history is 
not transformed into "competent medical evidence" simply 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In this case, as noted above, the Veteran has given multiple 
inconsistent statements regarding the details and severity of 
his PTSD symptomatology.  Accordingly, as the Veteran's 
statements have been deemed not credible, the Board finds Ms. 
Cloud's opinion to be neither compelling nor probative.  Her 
assessment was clearly premised on the Veteran's inaccurate 
representations of his PTSD symptomatology.  As those 
statements have been discredited, her analysis and conclusion 
were based on inaccurate facts.  As previously stated, Board 
need give no weight to a medical opinion based on inaccurate 
facts.  See Kowalski; Coburn, supra.  

In addition to the conclusions and findings of the medical 
examiners, the Board has also considered the Veteran's 
assigned GAF scores, and notes that, while an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered, it is not 
determinative of the percentage rating to be assigned, as the 
rating depends on evaluation of all the evidence.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.  In this regard, the Board notes 
that although the Veteran's assigned GAF scores have been as 
low as 50, which generally reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job), it is apparent, based on the clear absence of 
such symptoms, as well as the assignment of GAF scores 
ranging between 65 and 68 (denoting mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupation, or school functioning, but generally 
functioning pretty well, and having some meaningful 
relationships) that the current severity of the Veteran PTSD 
is most consistent with the currently-assigned 30 percent 
disability rating. 

Moreover, the evidence of record demonstrates that, 
throughout his private and VA treatment, the Veteran was 
consistently noted to be fully-oriented to person, time and 
place, with good hygiene and grooming, eye contact and 
insight, and logical, coherent and goal-directed thoughts and 
speech.  There was no evidence of circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks), or impaired abstract thinking.  
Although the Veteran was noted on occasion as having mildly 
impaired judgment, the severity of his symptoms do not rise 
to the criteria necessary for a higher disability rating.  
For these reasons, the Board concludes that the Veteran's 
symptomatology from his service-connected PTSD do not more 
closely approximate the criteria for a 50 percent disability 
rating.

The Board has also considered the criteria for a 70 percent 
and a 100 percent disability rating and concludes that, based 
on the competent medical evidence of record, the Veteran does 
not have the required deficiencies for either of these 
ratings.  There is no evidence that he has obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene or difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  And, although the Veteran may have difficulty in 
establishing and maintaining effective relationships, he 
clearly has the ability to do so.  In this respect, the Board 
notes that, while the Veteran has reported that he does not 
like to be around crowds or people he does not know, he has 
reported that he has close relationships not only with his 
immediate family, including his adult siblings, but also with 
other veterans.  In addition, he reported having been able to 
maintain regular employment for over two decades, strongly 
suggesting that he is able to work and be around others to 
some extent.  

Additionally, there is no evidence suggesting that the 
Veteran's PTSD has ever been manifested by total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or  memory loss for names of close relatives, 
own occupation, or own name.

For all of the above-cited reasons, the Board concludes that 
the Veteran's PTSD most closely approximates the criteria for 
the current 30 percent rating.
 
The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  The Board notes that the current assignment of a 
30 percent disability rating itself indicates some impairment 
in occupational functioning.  Thus, the Board finds that the 
requirements for referral of this case for consideration of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for a disability evaluation in excess of 30 
percent for PTSD.  The benefit-of-the-doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application, as there is 
not an approximate balance of evidence.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application.  Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

2.  Entitlement to service connection for erectile 
dysfunction.

The Veteran contends that he has erectile dysfunction as a 
result of or related to his active duty service.  As an 
initial matter, the Board notes that the Veteran's service 
treatment records are void of any complaints of, treatment 
for, or diagnosis of erectile dysfunction during service.  
His November 1970 separation medical examination report 
indicates normal findings for all systems, including the 
genitourinary system.

The Veteran's post-service medical records also reveal no 
evidence that he ever complained of, sought treatment for, or 
was diagnosed with erectile dysfunction.  In fact, the Board 
observes that during a July 2003 examination at the VA 
medical center, he specifically denied having any significant 
genitourinary problems.  Similarly, in October 2006, during a 
VA general medical examination pursuant to his claims of 
entitlement to service connection for a skin disorder and 
arthritis, although he told the examiner that he also had 
bronchitis and difficulty hearing, he specifically "denie[d] 
any other medical problems whatsoever."  See VA examination 
report, October 2006.  In addition, during a November 2009 
examination in the VAMC outpatient oncology clinic, a review 
of all systems, including the genitourinary system, indicated 
normal findings; the Veteran specifically told the examiner 
that he was not having any problems.  
Based on a review of the complete evidence of record, the 
Board concludes that the competent evidence of record is 
against finding that the Veteran currently had erectile 
dysfunction that is related to service.  As noted above, the 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Shedden v. Principi, supra.  Without evidence of a 
current disability, service connection is not warranted.

In addition to the medical evidence, the Board has considered 
the Veteran's contention that he has erectile dysfunction.  
The Court has repeatedly held that a veteran is competent to 
describe symptoms of which he or she has first-hand 
knowledge.  See Charles v. Principi, supra.  The Board finds 
that symptoms related to erectile dysfunction are the type of 
symptoms that the Veteran is competent to describe.  See Barr 
v Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, this is not a 
case in which the Veteran's lay statements alone can 
establish entitlement to service connection.  His lay 
statements cannot constitute probative evidence that he 
actually suffers from the disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board concludes that the probative evidence 
of record does not support the Veteran's claim of entitlement 
to service connection for erectile dysfunction.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b).  However, as there is 
not an approximate balance of evidence, that rule is not 
applicable in this case.  See generally Gilbert, supra; Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for PTSD is denied.

Entitlement to direct service connection for erectile 
dysfunction is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


